UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-6867



EMMETT MADISON GRAHAM, JR.,

                                                Plaintiff - Appellant,


          versus


JOHN D. ASHCROFT, Attorney General; HARLEY G.
LAPPIN; K. J. WENDT; JANET BUNTS, Health Care
Administrator;      ABDULMALEK      SABBAGH,
Cardiologist; M. L. VELTRI, Unit Manager;
DORIS WILLIAMS, Doctor, Medical Director,

                                               Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert E. Maxwell, Senior
District Judge. (2:05-cv-00089-REM)


Submitted:   October 11, 2007               Decided:   October 17, 2007


Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Emmett Madison Graham, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Emmett Madison Graham, Jr., appeals the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his complaint filed pursuant to Bivens v. Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388

(1971).    We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.     Graham v. Ashcroft, No. 2:05-cv-00089-REM (N.D.W. Va.

May 24, 2007). We deny Graham’s motions for appointment of counsel

and to stay the case.         We dispense with oral argument because the

facts    and    legal   contentions   are     adequately   presented    in   the

materials      before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                       AFFIRMED




                                      - 2 -